PER CURIAM.
Luis Carbarcas appeals the district’s court order denying his Federal Rule of Criminal Procedure 35(a) motion. We have reviewed the record and the district court’s opinion and find no reversible error. Rule 35(a) is not available to correct errors at trial prior to the imposition of sentence. Hill v. United States, 368 U.S. 424, 430, 82 S.Ct. 468, 7 L.Ed.2d 417 (1962). Accordingly, we affirm on the reasoning of the district court. See United States v. Carbarcas-A, No. CR-85-62-P (W.D.N.C. May 8, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.